Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of August 3, 2017 (the “Effective Date”), by and between Wade Bitter
(“Executive”) and NCS Multistage Holdings, Inc. (the “Company”).

WHEREAS, the Executive is currently party to that certain employment agreement
with the Company, dated as of February 1, 2017 (the “Prior Agreement”); and 

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, on the terms set
forth in this Agreement.

NOW,  THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Employment Term.  The Company hereby agrees to continue to employ Executive,
and Executive hereby agrees to continue to be employed with the Company, upon
the terms and conditions contained in this Agreement.  Executive’s employment
with the Company pursuant to this Agreement shall commence on the Effective Date
and shall continue until the third anniversary of the Effective Date (the
“Initial Term”) unless earlier terminated pursuant to Section 8;  provided, that
the term of this Agreement shall automatically be extended for one (1)
additional year commencing on the third anniversary of the Effective Date and on
each anniversary thereafter (each, a “Renewal Term”) unless, not less than
ninety (90) days prior to the commencement of any such Renewal Term, either
party shall have given written notice to the other that it does not wish to
extend this Agreement (a “Non-Renewal Notice”), in which case, Executive’s
employment under this Agreement shall terminate upon the close of business on
the last day of the Initial Term or the then-current Renewal Term, as
applicable.  The period during which Executive is employed by the Company
pursuant to this Agreement is hereinafter referred to as the "Term."

2.Employment Duties.  Executive shall have the title of Chief Accounting Officer
and Treasurer of the Company and shall have such duties, authorities and
responsibilities as are consistent with such position and as the Chief Executive
Officer may designate from time to time.  Executive shall report to the Chief
Financial Officer.  Executive shall devote Executive’s full working time and
attention to Executive’s employment and service with the Company and shall
perform Executive’s services in a capacity and in a manner consistent with
Executive’s position for the Company; provided, that this Section 2 shall not be
interpreted as prohibiting Executive from (i) managing Executive’s personal
investments (so long as such investment activities are of a passive nature),
(ii) engaging in charitable or civic activities, (iii) participating on boards
of directors or similar bodies of non-profit organizations, or (iv) subject to
approval by the Board of Directors of the Company (the “Board”) in its sole and
absolute discretion, participating on boards of directors or similar bodies of
for-profit organizations, in each case of (i) – (iv), so long as such activities
do not, individually or in the aggregate, (a) materially interfere with the
performance of Executive’s duties and responsibilities hereunder, (b) create a
fiduciary conflict, or (c) result in a violation of Section 13 of this
Agreement.  If requested, Executive shall also serve as an executive officer
and/or board member of the board of directors (or similar governing body) of any
entity that directly, or indirectly through one or more



--------------------------------------------------------------------------------

 

 



intermediaries, controls, is controlled by, or is under common control with, the
Company (an “Affiliate”) without any additional compensation; for purposes of
this Agreement, “Affiliate” shall not include other entities under common
control with Advent International other than the Company and its Affiliates.  

3.Base Salary.  During the Term, the Company shall pay Executive a base salary
at an annual rate of $310,000, payable in accordance with the Company’s normal
payroll practices for employees as in effect from time to time.  Executive shall
be entitled to such increases in base salary, if any, as may be determined from
time to time in the sole discretion of the Board.  Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary.”  

4.Annual Bonus.  With respect to each calendar year during the Term, Executive
shall be eligible to earn an annual cash bonus award (the “Annual Bonus”)
pursuant to the Company’s then annual cash bonus plan, with a target Annual
Bonus of seventy five percent (75%) of Base Salary (“Target Bonus”) up to a
maximum Annual Bonus of two hundred percent (200%) of Base Salary, based upon
the achievement of annual performance targets established by the Board at the
beginning of each such calendar year.  The Annual Bonus, if any, for each
calendar year during the Term shall be paid to Executive at the same time that
other senior executives of the Company receive annual bonus payments, but in no
event earlier than February 15 and in no event later than March 31 of the year
following the calendar year to which such Annual Bonus relates. Executive shall
not be paid any Annual Bonus with respect to a calendar year unless Executive is
employed with the Company on the day such Annual Bonus is paid.

5.Equity Awards and Benefits.  During the Term, Executive shall be eligible to
participate in the Company’s 2017 Equity Incentive Plan or any successor plan as
determined by the Board or Compensation Committee and shall be entitled to
participate in any benefit plans, including medical, disability and life
insurance (but excluding any severance or bonus plans unless specifically
referenced in this Agreement) offered by the Company as in effect from time to
time (collectively, “Benefit Plans”), on the same basis as those generally made
available to other senior executives of the Company, to the extent consistent
with applicable law and the terms of the applicable Benefit Plan. The Company
does not promise the adoption or continuance of any particular Benefit Plan and
reserves the right to amend or cancel any Benefit Plan at any time in its sole
discretion (subject to the terms of such Benefit Plan and applicable law).

6.Vacation.  Executive shall be entitled to five weeks of annual paid vacation
days, or such greater amount as may be allowed in accordance with Company plans,
policies, programs and practices as may be in effect from time to time, which
shall accrue and be useable by Executive in accordance with Company policy.

7.Expense Reimbursement.  The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

8.Termination of Employment.  The Term and Executive’s employment hereunder may
be terminated as follows:



2

--------------------------------------------------------------------------------

 

 



(a)       Automatically in the event of the death of Executive;

(b)       At the option of the Company, by written notice to Executive or
Executive’s personal representative in the event of the Disability of
Executive.  As used herein, the term “Disability”  shall mean Executive’s
inability to perform the essential duties, responsibilities, and functions of
his position with the Company as a result of any mental or physical disability
or incapacity for a length of time that the Company determines is sufficient to
satisfy such obligations as it may have to provide leave under applicable family
and medical leave laws and/or “reasonable accommodation” under applicable
federal, state or local disability laws.  Family and medical leave or disability
leave provided under federal, state or local law may be unpaid as per the
requirements of such laws; provided,  however, that Executive shall be entitled
to such payments and benefits under the Company’s sick leave or disability leave
programs as per the terms of such programs.  The Company may terminate
Executive’s active employment because of a Disability by giving written notice
to Executive at any time effective at or within twenty (20) days after the end
period of leave as may be required under the family and medical leave laws or
under federal, state or local disability laws, but the Company shall retain
Executive as an inactive employee if necessary to maintain Executive’s
eligibility for any disability leave benefits.  A reduction or elimination of
the duties defined in Section 2 during the period Executive is designated as an
inactive employee shall not constitute Good Reason. In the event of a dispute
over the occurrence of a Disability, Executive agrees to submit to an
examination by a doctor selected by the Company who will determine fitness for
duties as defined in Section  2 above.  If Executive’s physician disagrees with
the Company’s physician’s opinion, a third physician, mutually agreed upon by
Executive and the Company, shall examine Executive and that physician’s opinion
shall be conclusive as to Executive’s fitness for duty;   

(c)       At the option of the Company for Cause, by delivering prior written
notice to Executive;

(d)       At the option of the Company at any time without Cause, by delivering
written notice of its determination to terminate to Executive;

(e)       At the option of Executive for Good Reason;

(f)       At the option of Executive without Good Reason, upon sixty (60) days
prior written notice to the Company (which the Company may, in its sole
discretion, make effective earlier than the termination date provided in such
notice); or

(g)       Upon the close of business on the last day of the Initial Term or the
then-current Renewal Term, as applicable, as a result of a Non-Renewal Notice.

9.Payments by Virtue of Termination of Employment.

(a)       Termination by the Company Without Cause, by Executive For Good Reason
or Pursuant to Non-Renewal Notice by the Company.  If Executive’s employment is
terminated at any time during the Term by the Company without Cause, by
Executive for Good Reason or pursuant to a Non-Renewal Notice by the Company at
the expiration of the Initial Term or any Renewal Term, subject to Section 9(d)
of this Agreement, Executive shall be entitled to:



3

--------------------------------------------------------------------------------

 

 



(i)         (A) within thirty (30) days following such termination, (i) payment
of Executive’s accrued and unpaid Base Salary (ii) payment of any earned but
unpaid Annual Bonus for the fiscal year prior to the year of termination,
payable at the same time annual bonuses are paid to other similarly situated
employees of the Company and (iii) reimbursement of expenses under Section 7  of
this Agreement, in each case of (i) and (ii), accrued through the date of
termination and (B) all other accrued amounts or accrued benefits due to
Executive in accordance with the Company’s benefit plans, programs or policies
(other than severance); and

(ii)        (A) an amount equal to one (1) times the sum of (i) Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and
(ii) Executive’s Target Bonus, which amount shall be payable during the twelve
(12) months commencing on the date of termination (the “Severance Period”) in
substantially equal installments in accordance with the Company’s regular
payroll practices as in effect from time to time, (B) a lump sum amount equal to
the pro-rated Annual Bonus the Executive would otherwise have received for the
fiscal year in which the Executive’s termination of employment occurs, based on
actual performance during the performance period and the number of days
Executive was employed during the performance period, payable when annual
bonuses are paid to other similarly situated executives of the Company in the
year following the year in which the Executive’s termination occurs, (C)
notwithstanding anything to the contrary in an award agreement governing the
Executive’s equity incentive awards, Executive’s unvested equity incentive
awards that are outstanding on the Executive’s termination date shall remain
outstanding and eligible to vest on the same vesting schedule set forth in the
applicable award agreement, subject to the Executive’s compliance with Section
13 through each applicable vesting date, and any stock options that vest
following the Executive’s termination date may be exercised for ninety (90) days
following the applicable vesting date and will be forfeited if not exercised
during such period, (D) if Executive timely elects coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and to the extent
permitted by applicable law and provided the Company is able to provide such
benefits without the imposition on the Company of any tax or penalty, a cash
payment equal to the full premium for actively employed executives of the
Company with the same level of coverage, payable monthly in accordance with the
Company’s standard payroll practices for twenty-four (24) months or until such
earlier termination of COBRA coverage; provided, that the first payment pursuant
to this Section 9(a)(ii) shall be made on the next regularly scheduled payroll
date following the sixtieth (60th) day after Executive’s termination and shall
include payment of any amounts that would otherwise be due prior thereto. In the
event of Executive’s death during the Severance Period, any payments to be made
pursuant to this Section 9(a)(ii) shall be paid to the Executive’s legal
representative.

(b)       Termination by the Company Without Cause, by Executive For Good Reason
or Pursuant to Non-Renewal Notice by the Company, each within Twenty-Four (24)
Months Following a Change of Control.  If Executive’s employment is terminated
within twenty-four (24) months following a Change of Control (as defined in the
Company’s 2017 Equity Incentive Plan) by the Company without Cause, by Executive
for Good Reason or pursuant to a Non-Renewal Notice by the Company at the
expiration of the Initial Term or any Renewal Term, subject to Section 9(d) of
this Agreement, Executive shall be entitled to:

(i)        the payments and benefits described under Section 9(a)(i) of this
Agreement; and



4

--------------------------------------------------------------------------------

 

 



(ii)       (A) an amount equal to two (2) times the sum of (i) Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and
(ii) Executive’s Target Bonus, which amount shall be payable during the twelve
(12) months commencing on the date of termination (the “Change of Control
Severance Period”) in substantially equal installments in accordance with the
Company’s regular payroll practices as in effect from time to time, (B) a lump
sum amount equal to the pro-rated Annual Bonus the Executive would otherwise
have received for the fiscal year in which the Executive’s termination of
employment occurs, based on actual performance during the performance period and
the number of days Executive was employed during the performance period, payable
when annual bonuses are paid to other similarly situated executives of the
Company in the year following the year in which the Executive’s termination
occurs, (C) notwithstanding anything to the contrary in an award agreement
governing the Executive’s equity incentive awards, the Executive’s unvested
equity incentive awards that are outstanding as of the Executive’s termination
date shall fully vest on the termination date, (D) if Executive timely elects
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and
to the extent permitted by applicable law and provided the Company is able to
provide such benefits without the imposition on the Company of any tax or
penalty, a cash payment equal to the full premium for actively employed
executives of the Company with the same level of coverage, payable monthly in
accordance with the Company’s standard payroll practices for twenty-four (24)
months or until such earlier termination of COBRA coverage; provided, that the
first payment pursuant to this Section 9(b)(ii) shall be made on the next
regularly scheduled payroll date following the sixtieth (60th) day after
Executive’s termination and shall include payment of any amounts that would
otherwise be due prior thereto. In the event of Executive’s death during the
Change of Control Severance Period, any payments to be made pursuant to this
Section 9(b)(ii) shall be paid to the Executive’s legal representative.

(c)       Termination other than by the Company Without Cause or by Executive
For Good Reason.  If (i) the Company terminates Executive’s employment for Cause
during the Term, (ii) Executive terminates Executive’s employment without Good
Reason during the Term, or (iii) Executive’s employment terminates during the
Term due to death or Disability, Executive or Executive’s legal representatives,
as applicable, shall be entitled to receive the payments and benefits described
under Section 9(a)(i) of this Agreement.  In addition, if the Executive’s
employment terminates during the Term due to death or Disability, Executive or
Executive’s legal representatives, as applicable, shall be entitled to receive a
lump sum amount equal to the pro-rated Annual Bonus the Executive would
otherwise have received for the fiscal year in which the Executive’s termination
of employment occurs, based on actual performance during the performance period
and the number of days Executive was employed during the performance period,
payable when annual bonuses are paid to other similarly situated executives of
the Company in the year following the year in which the Executive’s termination
occurs.

(d)       Conditions to Payment.  All payments and benefits due to Executive
under this Section 9 which are not otherwise required by applicable law shall be
payable only if Executive executes and delivers to the Company a general release
of claims in the form attached hereto as Exhibit A, which may be updated by the
Company from time to time to reflect changes in law and such release is no
longer subject to revocation (to the extent applicable), in each case, within
sixty (60) days following termination of employment.  Failure to timely execute
and return such release or the revocation of such release during the revocation
period shall be a



5

--------------------------------------------------------------------------------

 

 



waiver by Executive of Executive’s right to severance (which, for the avoidance
of doubt, shall not include any amounts described in Section 9(a)(i) of this
Agreement).  In addition, severance shall be conditioned on Executive’s
compliance with Section 11 of this Agreement, and on Employee’s continued
compliance with Section 13 of this Agreement as provided in Section 15 below.

(e)       No Other Severance.  Executive hereby acknowledges and agrees that,
other than the severance payments described in this Section 9, upon the
effective date of the termination of Executive’s employment, Executive shall not
be entitled to any other severance payments or benefits of any kind under any
Company benefit plan, severance policy generally available to the Company’s
employees or otherwise and all other rights of Executive to compensation under
this Agreement shall end as of such date.

10.Definitions.  For purposes of this Agreement,

(a)       “Cause” shall mean, (i) Executive’s indictment for, conviction of, or
a plea of guilty or no contest to, any indictable criminal offence or any other
criminal offence involving fraud, misappropriation or moral turpitude, (ii)
Executive’s continued failure to materially perform Executive’s duties
hereunder (for any reason other than illness or physical or mental incapacity)
or a material breach of fiduciary duty, (iii) Executive’s theft, fraud, or
dishonesty with regard to the Company or any of its Affiliates or in connection
with Executive’s duties, (iv) Executive’s material violation of the Company’s
code of conduct or similar written policies, (v) Executive’s willful misconduct
unrelated to the Company or any of its Affiliates having, or likely to have, a
material negative impact on the Company or any of its Affiliates (economically
or its reputation), (vi) an act of gross negligence or willful misconduct by the
Executive that relates to the affairs of the Company or any of its Affiliates,
or (vii) material breach by Executive of any provisions of this Agreement.

(b)       “Good Reason” shall mean, without Executive’s consent, (i) any
material diminution in Executive’s responsibilities, authorities or duties, (ii)
any material reduction in Executive’s (x) Base Salary or (y) target Annual Bonus
opportunity (except in the event of an across the board reduction in Base Salary
or target Annual Bonus opportunity of up to 10%, applicable to substantially all
senior executives of the Company), (iii) a relocation of Executive’s principal
place of employment by more than fifty (50) miles from the location of
Executive’s principal place of employment on the Effective Date and such
principal place of employment is more than fifty  (50) miles from Executives
principal residence or (iv) a material breach by the Company of any material
provisions of this Agreement; provided, that no event described in clause (i),
(ii), (iii) or (iv) shall constitute Good Reason unless (A) Executive has given
the Company written notice of the termination, setting forth the conduct of the
Company that is alleged to constitute Good Reason, within sixty  (60) days
following the occurrence of such event, and (B) Executive has provided the
Company at least sixty  (60) days following the date on which such notice is
provided to cure such conduct and the Company has failed to do so.  Failing such
cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.

11.Return of Company Property.  Within ten (10) days following the effective
date of Executive’s termination for any reason, Executive, or Executive’s
personal representative shall return all property of the Company or any of its
Affiliates in Executive’s possession, including,



6

--------------------------------------------------------------------------------

 

 



but not limited to, all Company-owned computer equipment (hardware and
software), telephones, facsimile machines, tablet computers and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company or any of
its Affiliates, the Company’s or any of its Affiliates’ customers and clients or
their respective prospective customers or clients.  Notwithstanding the
foregoing, Executive shall be entitled to retain Executive’s cell phone number,
a copy of this Agreement and Executive’s calendar.

12.Resignation as Officer or Director.  Upon the effective date of Executive’s
termination, Executive shall be deemed to have resigned from Executive’s
position and, to the extent applicable, as an officer of the Company, as a
member of the board of directors or similar governing body of the Company or any
of its Affiliates, and as a fiduciary of any Company benefit plan.  On or
immediately following the effective date of any such termination of Executive’s
employment, Executive shall confirm the foregoing by submitting to the Company
in writing a confirmation of Executive’s resignation(s).

13.Confidentiality; Non-Solicitation; Non-Competition.

(a)       Confidential and Proprietary Information.  Executive agrees that all
materials and items produced or developed by Executive for the Company or any of
its Affiliates, or obtained by Executive from the Company or any of its
Affiliates either directly or indirectly pursuant to this Agreement shall be and
remains the property of the Company and its Affiliates.  Executive acknowledges
that he will, during Executive’s association with the Company, acquire, or be
exposed to, or have access to, materials, data and information that constitute
valuable, confidential and proprietary information of the Company and its
Affiliates, including, without limitation, any or all of the following: 
business plans, practices and procedures, pricing information, sales figures,
profit or loss figures, this Agreement and its terms, information relating to
customers, clients, intellectual property, suppliers, technology, sources of
supply and customer lists, research, technical data, trade secrets, or know-how,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
policies, training manuals and similar materials used by the Company in
conducting its business operations, personnel information of any Person employed
by the Company, potential business combinations, and such other information or
material as the Company may designate as confidential and/or proprietary from
time to time (collectively hereinafter, the “Confidential and Proprietary
Information”).  During Executive’s employment with the Company and at all times
thereafter, Executive shall not, directly or indirectly, use, misuse,
misappropriate, disclose or make known, without the prior written approval of
the Board, to any party, firm, corporation, association or other entity, any
such Confidential and Proprietary Information for any reason or purpose
whatsoever, except as may be required in the course of Executive’s performance
of Executive’s duties hereunder.  In consideration of the unique nature of the
Confidential and Proprietary Information, all obligations pertaining to the
confidentiality and nondisclosure thereof shall remain in effect until the
Company and its Affiliates have released such information; provided, that the
provisions of this Section 13(a) shall not apply to the disclosure of
Confidential and Proprietary Information to the Company’s Affiliates together
with each of their respective shareholders, directors, officers, accountants,
lawyers and other representatives or agents, nor to a Permitted Disclosure as



7

--------------------------------------------------------------------------------

 

 



defined in Section 13(b) below.  In addition, it shall not be a breach of the
confidentiality obligations hereof if Executive is required by applicable law to
disclose any Confidential and Proprietary Information; provided, that in such
case, Executive shall (x) give the Company the earliest notice possible that
such disclosure is or may be required and (y) cooperate with the Company, at the
Company’s expense, in protecting to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential and Proprietary
Information which must be so disclosed.  Upon termination of Executive’s
employment, Executive agrees that all Confidential and Proprietary Information,
directly or indirectly, in Executive’s possession that is in writing or other
tangible form (together with all duplicates thereof) will promptly (and in any
event within ten (10) days following such termination) be returned to the
Company and will not be retained by Executive or furnished to any person, either
by sample, facsimile film, audio or video cassette, electronic data, verbal
communication or any other means of communication. 

(b)       Permitted Disclosure.  This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Government Entity”) for the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Entity, provided that in each case, such communications, participation, and
disclosures are consistent with applicable law.  Additionally, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  If Executive files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, Executive may disclose the
trade secret to the Executive’s attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order.  All disclosures permitted under this Section 13(b) are herein
referred to as “Permitted Disclosures.”  Notwithstanding the foregoing, under no
circumstance will Executive be authorized to disclose any Confidential and
Proprietary Information as to which the Company may assert protections from
disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of Company’s General Counsel or other
authorized officer designated by the Company.

(c)       Non-Solicitation. As described in Section 13(a) above, the Company
will provide Executive with confidential information during the term of this
Agreement.  In exchange for the provision of this confidential information, and
as a part of and aid to the enforcement of Executive’s obligations to keep such
information confidential, Executive agrees that during the Restricted Period
(defined below), the Executive will not, without written consent of the Company,
directly or indirectly, including causing, encouraging, directing or soliciting
any other Person (defined below) to, contact, approach or solicit (except as so
long as the Executive continues to be employed by the Company and makes such
contact, approach or solicitation on behalf of the Company and excluding
offspring of the Executive) for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or



8

--------------------------------------------------------------------------------

 

 



otherwise) or actually hire any non-union Person who is or has been employed or
retained in the operation of the Business (defined below) by the Company or its
Affiliates during the period commencing one (1) year prior to the date hereof
and ending on the date of termination of the Restricted Period, or induce,
interfere with or solicit, or attempt to induce, interfere with or solicit, any
Person that is a current or former customer, supplier or other business relation
of the Company or its Affiliates into any business relationship that might harm
the Business. The restrictions in this Section 13(c) shall not prohibit a
general solicitation to the public through general advertising or similar
methods of solicitation by search firms not specifically directed at employees
of the Company (but the restrictions shall still apply to the hiring of any
person who responds to such general solicitation). “Restricted Period” means the
period beginning on the date of this Agreement and ending on the one (1) year
anniversary of the date on which the Executive’s employment is terminated.
 “Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof. “Business” means the business of developing,
manufacturing, selling, marketing, servicing and licensing fracturing
completions technology.

(d)       Non-Competition.  As described in Section 13(a) above, the Company
will provide Executive with confidential information during the term of this
Agreement.  In exchange for the provision of this confidential information, and
as a part of and aid to the enforcement of Executive’s obligations to keep such
information confidential, Executive agrees that during the Restricted
Period, the Executive will not, within or with respect to the geographical area
of the United States, Canada, and any of the other states, provinces or
territories within the United States or Canada and any other country, territory,
province or state in which the Company operates (including by contracting with
customers or suppliers) or could reasonably be anticipated to operate during the
Restricted Period (the “Restricted Area”), except in the furtherance of the
Company’s  Business directly or indirectly own, operate, lease, manage, control,
participate in, consult with, advise, permit the Executive’s name to be used by,
provide services for, or in any manner engage in (x) any business (including by
the Executive or in association with any Person) that creates, designs, invents,
engineers, develops, sources, markets, manufactures, distributes or sells any
product or provides any service in or into the Restricted Area that may be used
as a substitute for or otherwise competes with either the Company’s Business or
any product or service of the Company carried out during the period commencing
two (2) years prior to the date hereof and ending on the date of termination of
the Restricted Period or contemplated during such period to be carried out by
the Company or any of its Affiliates, (y) any business (including by the
Executive or in association with any Person) that provides services or products
to any current or former customer of the Company or its Affiliates that are
similar to or competitive with the services or products provided by the Company
or its Affiliates to such current or former customers or (z) any activity that
is in competition with the Company’s Business or any other business of the
Company or any of its Affiliates; provided that nothing in this Section 13(d)
shall be deemed to diminish, amend, affect or otherwise modify any other
non-competition agreement or covenant binding on the Executive.  Nothing in this
Section 13(d) shall prohibit the Executive from owning securities having no more
than 2% of the outstanding voting power of any publicly traded competitor, or
participating as a passive investor in a private investment fund so long as such
Executive does not have any active or managerial roles with respect to such
investment, and such private investment fund does not own more than 2% of any
publicly traded company engaged in the Company’s Business. 



9

--------------------------------------------------------------------------------

 

 



(e)       Nondisparagement.  The Executive agrees not to disparage the Company,
its Affiliates or predecessors, or their past and present investors, officers,
directors or employees, or any of their Affiliates.  Nothing in this Section
13(e) shall interfere with Executive’s ability to make the Permitted Disclosures
as defined in Section 13(b) above.  The Company and its Affiliates agree not to
disparage Executive.

(f)       Acknowledgement.  Executive acknowledges, agrees and stipulates that:
(i) the terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of Sections
13(c) and 13(d) are ancillary or a part of as contemplated by TEX. BUS. & COM.
CODE ANN. Sections 15.50-15.52; (ii) the consideration provided by the Company
under this Agreement is not illusory; and (iii) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of confidential information to the Executive as contemplated by
Section 13(a), gives rise to the Company's interest in restraining and
prohibiting the Executive from engaging in the activities described in Sections
13(c) and 13(d), and Executive's covenant not to engage in these activities is
designed to enforce Executive's consideration (or return promises), including,
without limitation, Executive's promise to not disclose confidential information
under this Agreement. 

(g)       Tolling.  In the event of any violation of the provisions of this
Section 13, Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 13 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

14.Cooperation.  From and after an Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, provided,
that the Company shall reimburse Executive for Executive’s reasonable costs and
expenses (including legal counsel selected by Executive and reasonably
acceptable to the Company) and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake.

15.Injunctive Relief and Specific Performance.  Executive understands and agrees
that Executive’s covenants under Sections 11, 13 and 14 are special and unique
and that the Company and its Affiliates may suffer irreparable harm if Executive
breaches any of Sections 11, 13, or 14 because monetary damages would be
inadequate to compensate the Company and its Affiliates for the breach of any of
these sections.  Accordingly, Executive acknowledges and agrees that the Company
shall, in addition to any other remedies available to the Company at law or in
equity, be entitled to obtain specific performance and injunctive or other
equitable relief by a federal or state court in Texas to enforce the provisions
of Sections 11, 13 and/or 14 without the necessity of posting a bond or proving
actual damages, without liability should such relief be denied, modified or
vacated, and to obtain attorney’s fees in respect of the foregoing if the
Company prevails in any such action or proceeding.  Additionally, in the event
of a breach or threatened breach by Executive of Section 13, in addition to all
other available legal and equitable rights and remedies, the Company shall have
the right to cease making payments, if any, being made pursuant to Section
9(a)(ii) or Section 9(b)(ii), as applicable, hereunder. 



10

--------------------------------------------------------------------------------

 

 



Executive also recognizes that the territorial, time and scope limitations set
forth in Section 13 are reasonable and are properly required for the protection
of the Company and its Affiliates and in the event that any such territorial,
time or scope limitation is deemed to be unreasonable by a court of competent
jurisdiction, the Company and Executive agree, and Executive submits, to the
reduction of any or all of said territorial, time or scope limitations to such
an area, period or scope as said court shall deem reasonable under the
circumstances.

16.Section 280G.  Notwithstanding anything to the contrary in this Agreement, if
Executive is a “disqualified individual” (as defined in section 280G(c) of the
Internal Revenue Code of 1986, as amended (the “Code”)), and the payments and
benefits provided for in this Agreement, together with any other payments
and benefits which Executive has the right to receive from the Company or any of
its affiliates, would constitute a “parachute payment” (as defined in section
280G(b)(2) of the Code), then the payments and benefits provided for in this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by Executive from the Company
and its affiliates will be one dollar ($1.00) less than three times Executive’s
“base amount” (as defined in section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the excise tax imposed by section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to Executive (taking into
account any applicable excise tax under section 4999 of the Code and any other
applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 16 shall require the Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under section 4999 of the Code.

17.Miscellaneous.

(a)       All notices hereunder, to be effective, shall be in writing and shall
be deemed effective when delivered by hand or mailed by (i) certified mail,
postage and fees prepaid, or (ii) nationally recognized overnight express mail
service, as follows:

If to the Company:

NCS Multistage Holdings, Inc.

19450 State Highway 249, Suite 200

Houston, TX 77070

Email: ktrautner@ncsmultistage.com

To: Kevin Trautner, General Counsel



11

--------------------------------------------------------------------------------

 

 



With a copy to which shall not constitute notice to:

﻿

Weil, Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts 02110

Fax: 617-772-8333

Email: Marilyn.French@weil.com

Attention: Marilyn French

﻿

If to Executive:

﻿

At Executive’s home address, as then shown in the Company’s personnel records,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

﻿

(b)       This Agreement is personal to the Executive and shall not be assigned
by the Executive.  Any purported assignment by the Executive shall be null and
void from the initial date of the purported assignment.  The Company may assign
this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company. This Agreement shall inure to the benefit of
the Company and its successors and assigns.   

(c)       This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof supersedes all other agreements, term
sheets, offer letters, and drafts thereof, oral or written, between the parties
hereto with respect to the subject matter hereof, including, without limitation,
the Prior Agreement.  No promises, statements, understandings, representations
or warranties of any kind, whether oral or in writing, express or implied, have
been made to Executive by any person or entity to induce Executive to enter into
this Agreement other than the express terms set forth herein, and Executive is
not relying upon any promises, statements, understandings, representations, or
warranties other than those expressly set forth in this Agreement.

(d)       No change or modification of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto.  No waiver of
any provisions of this Agreement shall be valid unless in writing and signed by
the party charged with waiver.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver,
unless so provided in the waiver.

(e)       If any provisions of this Agreement (or portions thereof) shall, for
any reason, be held invalid or unenforceable, such provisions (or portions
thereof) shall be ineffective only to the extent of such invalidity or
unenforceability, and the remaining provisions of this Agreement (or portions
thereof) shall nevertheless be valid, enforceable and of full force and
effect.  If any court of competent jurisdiction finds that any restriction
contained in this Agreement is invalid or unenforceable, then the parties hereto
agree that such invalid or unenforceable restriction shall be deemed modified so
that it shall be valid and enforceable to the greatest extent permissible under
law, and if such restriction cannot be modified so as to make it



12

--------------------------------------------------------------------------------

 

 



enforceable or valid, such finding shall not affect the enforceability or
validity of any of the other restrictions contained herein.

(f)       This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(g)       The section or paragraph headings or titles herein are for convenience
of reference only and shall not be deemed a part of this Agreement.  The parties
have jointly participated in the drafting of this Agreement, and the rule of
construction that a contract shall be construed against the drafter shall not be
applied.  The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. 

(h)       Notwithstanding anything to the contrary in this Agreement:

(i)        The parties agree that this Agreement shall be interpreted to comply
with or be exempt from section 409A of the Code and the regulations and
authoritative guidance promulgated thereunder to the extent applicable
(collectively “Section 409A”), and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  In no event whatsoever will the Company, any of
its Affiliates, or any of their respective directors, officers, agents,
attorneys, employees, executives, shareholders, investors, members, managers,
trustees, fiduciaries, representatives, principals, accountants, insurers,
successors or assigns be liable for any additional tax, interest or penalties
that may be imposed on Executive under Section 409A or any damages for failing
to comply with Section 409A.

(ii)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A  upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.  If any payment, compensation or other
benefit provided to the Executive in connection with the termination of
Executive’s employment is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a specified employee as defined in Section 409A(2)(B)(i) of the
Code, no part of such payments shall be paid before the day that is six (6)
months plus one (1) day after the date of termination or, if earlier, ten (10)
business days following the Executive’s death (the “New Payment Date”).  The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date.  Thereafter,
any payments that remain outstanding as of the day



13

--------------------------------------------------------------------------------

 

 



immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. 

(iii)      All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind, benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

(iv)       If under this Agreement, an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

(i)       All questions concerning the construction, validity and interpretation
of this Agreement and the exhibits to this Agreement will be governed by and
construed in accordance with the domestic laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas.  The
parties hereby irrevocably and unconditionally submit in any legal action or
proceeding arising out of or relating to this Agreement to the exclusive
jurisdiction of either a state court located in the County of Harris, Texas,
with subject matter jurisdiction over the action or the United States District
Court, Southern District of Texas, U.S.A. and, in any such action or proceeding,
consent to jurisdiction in such courts and waive any objection to the venue in
any such court.  AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES
TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT
COUNSEL), EACH PARTY EXPRESSLY: (A) WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND (B) AGREES THAT SUIT TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR TO OBTAIN ANY REMEDY WITH RESPECT HERETO
SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN HARRIS
COUNTY, STATE OF TEXAS, U.S.A., OR THE UNITED STATES DISTRICT COURT FOR TEXAS,
SOUTHERN DISTRICT, AND EACH PARTY HERETO EXPRESSLY AND IRREVOCABLY CONSENTS TO
THE JURISDICTION OF SUCH COURTS.

(j)       Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he/she is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of



14

--------------------------------------------------------------------------------

 

 



Executive on and after the Effective Date, enforceable in accordance with its
terms.  Executive hereby acknowledges and represents that he has had the
opportunity to consult with independent legal counsel or other advisor of
Executive’s choice and has done so regarding Executive’s rights and obligations
under this Agreement, that he is entering into this Agreement knowingly,
voluntarily, and of Executive’s own free will, that he is relying on Executive’s
own judgment in doing so, and that he fully understands the terms and conditions
contained herein.

(k)       The Company shall have the right to withhold from any amount payable
hereunder any federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

(l)       The covenants and obligations of the Company under Sections 9, 14, 15
and 17 hereof, and the covenants and obligations of Executive under Sections 9,
11, 12, 13, 14, 15 and 17 hereof, shall continue and survive any expiration of
the Term, termination of Executive’s employment or any termination of this
Agreement. 

[signature page follows]

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

﻿

﻿

 

 

 

﻿

NCS MULTISTAGE HOLDINGS, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Robert Nipper

 

﻿

 

By: Robert Nipper

 

﻿

 

Title: Chief Executive Officer

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

EXECUTIVE

 

﻿

 

 

 

﻿

 

/s/ Wade Bitter

 

﻿

 

Name: Wade Bitter

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

 



Exhibit A

RELEASE

﻿

This RELEASE (“Release”) dated as of ___________, 20__ between NCS Multistage
Holdings, Inc., a Delaware corporation (the “Company”), and _______ (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement dated August __, 2017 (the “Agreement”); and

WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Agreement, the Company and the Executive agree as follows:

1.Capitalized terms not defined herein shall have the meaning as defined under
the Agreement.

2.In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 9, as applicable, of the Agreement, which is attached hereto
and made a part hereof.

3.The Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
estate and beneficiaries, does hereby release the Company, and in such
capacities, any of its Affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of Executive’s employment with the Company, or arising out of
the severance of such employment relationship, or arising out of any act
committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, including, without limitation, any tort and/or contract claims, common
law or statutory claims, claims under any local, state or federal wage and hour
law, wage collection law or labor relations law, claims under any common law or
other statute, claims of age, race, sex, sexual orientation, religious,
disability, national origin, ancestry, citizenship, retaliation or any other
claim of employment discrimination, including under the Civil Rights Acts, the
Age Discrimination in Employment Act (“ADEA”), the Americans with Disabilities
Act, the Rehabilitation Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, Texas Labor Code (specifically including the
Texas Payday Law the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor
Code, and the Texas Whistleblower Act), all as amended, and any other law
(including any state or local law or ordinance) prohibiting employment
discrimination or relating to employment, retaliation in employment, termination
of employment, wages, benefits or otherwise.  Notwithstanding the release and
waiver of claims set forth in this Paragraph 3,  Executive does not waive or
release



2

--------------------------------------------------------------------------------

 

 



any rights Executive may have relating to (a) unemployment compensation or
unemployment insurance; (b) workers’ compensation; (c) Executive’s rights to any
post-termination payments under Section 9 of the Agreement, as applicable; (d)
indemnification and/or any insurance with respect to claims asserted by any
third party against Executive for actions taken by Executive in good faith
within the scope of Executive’s employment; (e) Executive’s right to challenge
the validity of the release of claims in this Paragraph 3 under the ADEA as
amended by the Older Workers Benefit Protection Act (the “OWBPA”) or otherwise;
(f) any rights or claims that arise after the date Executive executes this
Release; and/or (g) any rights or claims which cannot legally be waived or
released. 

4.This Release does not limit or interfere with Executive’s right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with any self-regulatory organization or U.S. federal, state, or local
governmental or law enforcement branch, agency, commission, or entity
(collectively, a “Governmental Entity”) for the purpose of (i) reporting a
possible violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Entity, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Entity,
provided that in each case, such communications, participation, and disclosures
are consistent with applicable law.  Executive understands and agrees, however,
that Executive’s waiver of claims in Paragraph 3 above waives Executive’s right
to monetary or other relief (including reinstatement) should Executive file a
charge with any Government Entity, or should any Government Entity pursue a
claim on Executive’s behalf, except that the Executive is not prohibited from
receiving a whistleblower award from a Government Entity for information
provided in good faith to such Government Entity. 

5.The Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ the Executive, in each
case without liability of the Executive or the Company. 

6.The Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by Executive to exist may subsequently
be discovered, it is Executive’s intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected.

7.[Executive acknowledges that pursuant to the Release set forth in Paragraph 3
above, Executive is waiving and releasing any rights he may have under the ADEA
and that Executive’s waiver and release of such rights is knowing and
voluntary.  Executive acknowledges that the consideration given for the ADEA
waiver and release under this Release is in addition to anything of value to
which Executive was already entitled.    Executive further acknowledges that he
has been advised by this writing that:

(a)Executive should consult with an attorney prior to executing this Release and
has had an opportunity to do so;

(b)Executive has up to twenty-one (21) days within which to consider this ADEA
waiver and release;



3

--------------------------------------------------------------------------------

 

 



(c)Executive has seven (7) days following Executive’s execution of this Release
to revoke this ADEA waiver and release, but only by providing written notice of
such revocation to the Company in accordance with the “Notice” provision in
Section 17 of the Agreement;

(d)the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and

(e)the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release.  The parties agree that any modifications made
to this Release prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.] 

8.It is the intention of the parties in executing this Release that this Release
shall be effective as a full and final accord and satisfaction and release of
and from all liabilities, disputes, claims and matters covered under this
Release, known or unknown, suspected or unsuspected.

9.This Release shall become effective on the first (1st) day following the day
that this Release becomes irrevocable under Paragraph 7.  All payments due to
the Executive shall be payable in accordance with the terms of the Agreement. 

﻿

[remainder of page intentionally blank]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

﻿

﻿

 

 

 

﻿

NCS MULTISTAGE HOLDINGS, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

 

 

 

﻿

Name:

 

 

﻿

 

 

 

﻿

Title:

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

EXECUTIVE

 

﻿

﻿

﻿



 

--------------------------------------------------------------------------------